Citation Nr: 1747808	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-32 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial disability rating for lumbar spondylolisthesis at L5-S1, rated as 10-percent disabling prior to November 26, 2013, and 60-percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for high blood pressure.

3.  Entitlement to special monthly compensation (SMC), prior to November 26, 2013.

4.  Entitlement to service connection for lumbar radiculopathy of the left lower extremity, to include as secondary to service-connected lumbar spondylolisthesis at L5-S1.

5.  Entitlement to service connection for a kidney disorder, to include as secondary to service-connected disease or injury.

6.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected disease or injury.

7.  Whether new and material evidence has been received to reopen the claim for service connection for cervical degenerative joint disease (DJD) with degenerative disc disease (DDD).

8.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disease or injury.

9.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected disease or injury.

10.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected disease or injury.

11.  Entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1986 to June 1986, from May 2000 to January 2001, and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In a September 2006 rating decision, the RO, inter alia, granted service connection for grade 1 spondylolisthesis of L5 upon S1 disc space and high blood pressure, assigning initial 10-percent disability ratings for both disorders.  The Veteran filed a timely Notice of Disagreement (NOD) with the assigned ratings and, following issuance of a Statement of the Case (SOC) in July 2007, perfected his appeal in August 2007.  See VA Form 9 (August 2007).

In a February 2007 rating decision, the RO denied service connection for lumbar radiculopathy of the lower extremities.  The Veteran filed a timely NOD and, following issuance of an SOC in May 2008, perfected his appeal with respect to these claims in May 2008.  See VA Form 9 (May 2008).

In May 2011 and August 2011 rating decisions, the RO, inter alia, denied service connection for acute kidney failure, a bilateral disorder of the feet, a cervical spine disorder, a bilateral knee disorder, and a left shoulder disorder.  The Veteran filed a timely NOD with respect to these denials in April 2012.

In August 2012, the Board remanded the matters on appeal for evidentiary development, to include directing the issuance of an SOC readjudicating the issues addressed in the April 2012 NOD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, SOCs were issued in March 2014 (readjudicating the claims for bilateral knee and left shoulder disorders) and April 2014 (readjudicating the claims for acute kidney failure, a cervical spine disorder, and a bilateral disorder of the feet).  Notably, while the Veteran submitted a substantive appeal in response to the March 2014 SOC, he did not submit a substantive appeal in response to the April 2014 SOC.  However, the RO issued a Supplemental SOC (SSOC) in September 2016 readjudicating all claims addressed in both SOCs.  As such, the claims are properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).

In a March 2014 rating decision, the RO recharacterized the Veteran's lumbar spine disability as "lumbar spondylolisthesis at L5-S1" and granted an increased 60-percent rating, effective November 26, 2013.  As this award results in a staged rating and constitutes a partial grant of the benefits sought, the issue of entitlement to an increased initial rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted service connection for lumbar radiculopathy of the right lower extremity.  This award constitutes a full grant of the benefits sought with respect to that issue.

As will be explained below, the issue of entitlement to special monthly compensation (SMC) prior to November 26, 2013, is raised sua sponte.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  As will also be explained below, the issue of entitlement to a total disability rating for individual unemployability (TDIU) for service-connected disability is moot for the period on appeal.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The issues of entitlement to an increased rating for high blood pressure and entitlement to service connection for a kidney disorder, a bilateral foot disorder, a cervical spine disorder, a left shoulder disorder, and a bilateral knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 26, 2013, the Veteran's lumbar spondylolisthesis at L5-S1 was manifested by frequent incapacitating episodes having a total duration of at least six weeks during the past 12 months, with no evidence of ankylosis of the entire spine.

2.  Prior to November 26, 2013, the Veteran is in receipt of a single service-connected disability rated as total with additional service-connected disability independently ratable at 60 percent or more. 

3. As this decision grants the Veteran a 60-percent rating for lumbar spondylolisthesis at L5-S1, prior to November 26, 2013, and the Veteran is already in receipt of a total rating for his psychiatric disability, the issue of entitlement to a TDIU is rendered moot.

4.  The preponderance of the evidence is against a finding that the Veteran has lumbar radiculopathy of the left lower extremity.

5.  In a November 2006 rating decision, the RO denied service connection for cervical DJD with DDD.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  Evidence received since the November 2006 rating decision relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  Prior to November 26, 2013, the criteria for a 60-percent disability rating for lumbar spondylolisthesis at L5-S1 have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5239-5243 (2016).

2.  The criteria for a rating in excess of 60 percent for lumbar spondylolisthesis at L5-S1 have not been met at any time during the appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5239-5243 (2016).

3.  Prior to November 26, 2013, the criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) have been met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.350 (2016).

4. Entitlement to TDIU is moot.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.

5.  The criteria for entitlement to service connection for lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The November 2006 rating decision that denied service connection for cervical DJD with DDD is final.  38 U.S.C.A. § 7105 (West 2006); 38 C.F.R. § 3.156 (2006).

7.  Evidence received since the November 2006 rating decision is new and material and the claim for a cervical spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Lumbar Spondylolisthesis at L5-S1

The Veteran contends that his lumbar spondylolisthesis at L5-S1 is more severe than his current disability rating reflects.  His symptoms are rated as 10-percent disabling prior to November 26, 2013 and 60-percent disabling thereafter, pursuant to DC 5239-5243.  See 38 C.F.R. § 4.71(a).

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In general, disabilities of the spine are evaluated under either the general rating formula for diseases and injuries of the spine, or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (DC 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

DC 5243 provides that a 20-percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40-percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60-percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71(a), Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

Alternatively, the general rating formula for diseases and injuries of the spine provides that a 20-percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71(a).

A 40-percent rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50-percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100-percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) of the General Rating Formula provides that VA should evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  Id.

After carefully reviewing the record, the Board finds that the criteria for a 60-percent rating have been met prior to November 26, 2013.  The pertinent evidence includes VA examination reports, post-service medical records, and lay statements pertaining to the severity, frequency, and duration of the Veteran's incapacitating episodes of IVDS.  The Veteran filed his initial claim for service connection in August 2004, following a lower back injury he sustained in a June 2003 motor vehicle accident.  During an October 2006 VA examination, he reported that his back was getting progressively worse and that he was experiencing constant, severe pain with flare-ups every three or four months.  In March 2009, a VA examination report noted that the Veteran had "daily incapacitating episodes" of IVDS and was no longer able to work.  Subsequent VA examination reports, dated in November 2013 and April 2014, include opinions from medical specialists indicating that the Veteran had incapacitating episodes of such frequency and duration over the previous 12-month periods as to warrant a 60-percent rating.  See Legacy Content Manager Documents (LCM).  In light of the above, and resolving all doubt in the Veteran's favor, the Board finds that a staged rating is inappropriate in this case and that, prior to November 26, 2013, his symptoms more nearly approximate the criteria for a 60-percent rating based on incapacitating episodes.  See 38 C.F.R. § 4.71(a), DC 5243.  Thus, an increased initial rating of 60 percent is warranted.

The Veteran's 60-percent rating under DC 5239-5243 is the maximum possible rating under that DC.  As the Board has determined that a 60-percent rating is warranted for the entire appeal period, the only possible increase in his evaluation would be a 100-percent rating based on unfavorable ankylosis of the entire spine, under the general rating formula for diseases and injuries of the spine.  See 38 C.F.R. § 4.71(a).  In this regard, the preponderance of the evidence is against a finding that the Veteran's lumbar spondylolisthesis at L5-S1 has ever been manifested by unfavorable ankylosis.  The VA examination reports and private and VA outpatient notes of record reflect that he has had at least some range of motion of the spine, and the Veteran has never alleged that his back has been locked in place or that he has been unable to move his spine.  Consequently, a rating in excess of 60-percent is not warranted.  See id.

The Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2017), the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  In this case, the Veteran's lumbar spine disability is rated based on incapacitating episodes rather than specific range of motion findings.  Moreover, the Board has awarded a 60-percent rating for this disability.  As such, additional examination pursuant to Correia would not benefit the Veteran, and is therefore unnecessary.

SMC and TDIU

The Board is required to consider all theories of entitlement to VA benefits that are either raised by the claimant or reasonably raised by the record.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Relevant to this appeal, a claim for increased disability compensation may include the inferred issue of entitlement to SMC, even where the Veteran has not expressly placed entitlement to SMC at issue.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, the Veteran has claimed entitlement to a total disability rating based on individual unemployability (TDIU).  See SOC (September 2011); VA Form 9 (September 2011) (Veteran appealed denial of entitlement to a TDIU).

Given the aforementioned and as discussed above, to establish entitlement to SMC under 38 U.S.C.A. § 1114(s), the evidence must show, in pertinent part, that a Veteran has a service-connected disability rated as total and has additional service-connected disability or disabilities independently ratable at 60 percent or more.  See also 38 C.F.R. § 3.350(i).  In this case, the Veteran has been awarded SMC under 38 U.S.C.A. § 1114(s) from November 26, 2013, as he has been in receipt of a 100-percent rating for major depressive disorder and an additional 60-percent rating for lumbar spondylolisthesis at L5-S1, effective November 26, 2013.  Because the Board has awarded an increased 60-percent rating for lumbar spondylolisthesis prior to November 26, 2013, the criteria for SMC pursuant to 38 U.S.C.A. § 1114(s) prior to November 26, 2013, have been met as well.

As this award reflects the maximum available benefit, the issue of entitlement to a TDIU is moot for the period on appeal.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).


Service Connection - Left Lower Extremity Radiculopathy

The Veteran contends that his has left lower extremity radiculopathy secondary to his service-connected lumbar spondylolisthesis at L5-S1.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran filed his claim for service connection for lumbar radiculopathy of the lower extremities in June 2006, arguing that his symptoms were "due to my [service-connected] back condition."  During an October 2006 VA Spine examination, the Veteran reported pain in his lower back radiating to his right hip.  No left lower extremity symptoms were noted.  The examiner indicated that clinical and electromyographic (EMG) tests did not show evidence of radiculopathy.  In March 2009, the Veteran was afforded another VA Spine examination.  The report indicates that a July 2008 EMG revealed normal findings for both lower extremities.  Subsequent VA progress notes reflect a diagnosis of S1 radiculopathy of the right lower extremity, possibly related to trauma to the leg with rhabdomyolysis.  See RMS/Interventional Pain Follow Up Notes (February 2009 and August 2011).

During a November 2013 VA Back Conditions examination, the Veteran was diagnosed with radiculopathy of the right lower extremity.  No neurological symptoms (such as pain, paresthesias, dysesthesias, and numbness) were noted in the left lower extremity.  In April 2014, the Veteran underwent another VA Back Conditions examination, during which he reported chronic back pain with radiating pain to the right lower extremity.  Again, no complaints relating to his left lower extremity were noted.  On examination, muscle strength, reflex, and sensation testing were normal in the left lower extremity.  The examiner noted that there were no observable symptoms of radiculopathy in the left lower extremity.

The Board finds that the weight of the evidence is against a finding that the Veteran has a current disability manifested by radiculopathy of the left lower extremity, to include as secondary to his service-connected lumbar spondylolisthesis at L5-S1.  In this regard, the Board acknowledges that the Veteran has generally contended that he has radicular symptoms in his left lower extremity.  For example, in April 2012 correspondence, he stated that "it is possible to have separate and distinct manifestations from the same disability"-i.e., his lumbar spine disability-and that there was "significant evidence" in support of his claim for bilateral radiculopathy.  On review, however, the VA examination reports of record (discussed above) reflect his own lay reports that it is primarily his right lower extremity that has been affected.  Indeed, the VA examination reports include no credible evidence of radicular symptoms in the left lower extremity.  Moreover, a review of the lay evidence of record reveals that the Veteran has not specifically alleged neurological symptoms such as numbness, tingling, or pain in his left lower extremity.  The Board acknowledges that the Veteran is competent to report symptoms within his personal observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, in this case his lay reports are inconsistent and in the final analysis are outweighed by the credible and probative findings of VA medical specialists, which unanimously reflect that the Veteran does not have a current disability manifested by radiculopathy of the left lower extremity.  The Board notes that the VA medical opinions of record are grounded in clinical testing and a review of the pertinent medical history, as well as the Veteran's lay contentions.  The Board finds them to be persuasive in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The existence of a current disability is the cornerstone of a claim for VA disability compensation, without which a claim for service connection cannot succeed.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, as noted above, the weight of the evidence is against a finding of a current disability manifested by radiculopathy of the left lower extremity.  Thus, service connection cannot be granted.


New and Material Evidence - Cervical Spine Disorder

The RO denied the Veteran's claim for service connection for cervical DJD with DDD in a November 2006 rating decision, finding that the record demonstrated no relationship between the claimed disability and an in-service injury.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Subsequently, the Veteran submitted additional evidence relevant to his claim, and the RO reopened the claim in its May 2011 rating decision.  Regardless of how the RO ruled on the question of reopening, however, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In any event, the evidence received since the November 2006 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, additional service treatment records and updated post-service VA medical records were received demonstrating multiple reports of cervical pain.  See Rating Decision (May 2011).  In addition, the Veteran has submitted lay statements advancing a theory of entitlement to service connection on a secondary basis.  See, e.g., Correspondence (April 2012).  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.





ORDER

Prior to November 26, 2013, entitlement to a 60-percent disability rating for lumbar spondylolisthesis at L5-S1 is granted.

Entitlement to a rating in excess of 60 percent for lumbar spondylolisthesis at L5-S1 is denied.

Prior to November 26, 2013, entitlement to SMC under 38 U.S.C.A. § 1114(s) is granted.

Entitlement to service connection for lumbar radiculopathy of the left lower extremity is denied.

The application to reopen the claim of service connection for a cervical spine disorder is granted.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Outstanding Records

The Veteran has indicated numerous times that he receives treatment at VA medical facilities in Puerto Rico.  See, e.g., Correspondence (April 2012); Statement in Support of Claim (September 2011); Statement in Support of Claim (August 2009).  On review, however, the most recent VA medical records associated with the claims file date from February 2016.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Here, as the missing records are potentially relevant to the claims on appeal, the Board finds that a remand is required in order to obtain them.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Increased Rating for High Blood Pressure

The Veteran's service-connected high blood pressure is rated as 10-percent disabling, pursuant to 38 C.F.R. § 4.104, DC 7101.  Under DC 7101, a 20-percent evaluation is warranted for diastolic pressure that is predominantly 110 or more or systolic pressure 200 or more.  A 40-percent disability evaluation requires diastolic pressure predominantly 120 or more, and a 60-percent disability evaluation requires diastolic blood pressure to be predominantly 130 or more.  Id.

The evidence of record includes numerous blood pressure readings of the Veteran.  However, on review, the Board is unable to determine whether the Veteran has satisfied the diagnostic criteria for an increased rating.  Notably, a March 2009 VA Hypertension examination revealed blood pressure readings of 180 over 110.  Subsequent VA progress notes, as well as VA Hypertension examinations conducted in November 2013 and April 2013, indicate lower blood pressure readings.  However, the record is devoid of an expert opinion ascertaining the "predominant" levels of diastolic or systolic pressure.  Moreover, the recent VA examination reports do not indicate that the examiners undertook a detailed review of the blood pressure readings reflected in the Veteran's VA and private treatment records.  The Board lacks the medical expertise to evaluate the Veteran's symptoms.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, a remand is warranted for an addendum opinion.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).




Service Connection Claims

Kidney Disorder

The Veteran contends that he has a kidney disorder that was "incurred coincidental to my military service."  See Statement in Support of Claim (October 2010).  Service treatment records include November 2000 and December 2000 progress notes reflecting the Veteran's reports of blood and "particles" in his urine.  In addition, post-service medical records reflect that he was hospitalized in July 2008 and June 2010 for acute renal failure.  The Veteran has not been afforded a VA examination with respect to his kidney disorder.  In light of the in-service and post-service evidence of kidney-related symptoms, the Board finds that such an examination is warranted in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).


Bilateral Foot Disorder

The Veteran contends that his current bilateral foot disorder was incurred in service.  He was afforded a VA examination in August 2009, at which time he reported onset of foot pain in 2006.  On examination, he was diagnosed with degenerative changes and bilateral plantar fasciitis with calcific enthesopathy of the left calcaneal bone.  However, no opinion as to etiology was provided.  Thereafter, a June 2010 X-ray revealed mild bilateral osteoarthritis.  In light of the Veteran's lay reports of onset of foot problems within one year of discharge (i.e., in 2006), coupled with his diagnosis of osteoarthritis, a chronic condition, the Board finds that a medical opinion is needed to ascertain the specific etiology of the Veteran's bilateral foot disorder.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.  Additionally, an opinion is needed regarding whether the claimed foot disorder is secondary to any service-connected disease or injury, to include the Veteran's service-connected lumbar spondylolisthesis.  See 38 C.F.R. § 3.310; Correspondence (April 2012).

Cervical Spine Disorder

The Veteran's service treatment records include no complaints or treatment pertaining to his cervical spine.  Post-service records include a November 2006 MRI of the cervical spine which revealed degenerated disc with narrowing of the disc space and a possible mild compression fracture at C6.  Thereafter, a November 2006 VA Spine examination yielded a negative nexus opinion.  By way of rationale, the examiner noted that there was no evidence of treatment for a cervical spine condition within one year of the Veteran's discharge.  On review, however, the examiner disregarded the Veteran's lay reports of neck pain beginning in service.  Additionally, no opinion was provided regarding whether the claimed condition was secondary to any service-connected disease or injury, in particular the Veteran's service-connected lumbar spondylolisthesis at L5-S1.  See 38 C.F.R. § 3.310; Correspondence (April 2012).  Thus, a remand is required in order to afford the Veteran an addendum opinion.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.


Left Shoulder Disorder

The Veteran's service treatment records reflect that he was involved in a motor vehicle accident in June 2003, after which he complained of lower back and left shoulder pain.  See, e.g., Sworn Statement (April 2004).  During a June 2005 VA examination, he was diagnosed with "left shoulder strain syndrome with normal musculoskeletal function."  A subsequent VA examination in August 2009 revealed diagnoses of left shoulder bursitis, tendinitis, and mild degenerative changes of the left acromioclavicular joint.  In August 2011, a VA examiner determined that the Veteran's current left shoulder disorders were not linked to the in-service motor vehicle accident.  By way of rationale, the examiner stated that X-rays in June 2005 revealed "normal findings" and subsequent X-rays showing degenerative changes were "between the time period of 06/07/05 normal X-rays and 08/20/[09] showing DJD."

On review, the August 2011 opinion is inadequate.  First, the August 2011 opinion did not address the diagnosis provided in the June 2005 VA examination report.  Thus, it is unclear whether the Veteran's diagnosed "left shoulder strain syndrome" in June 2005 (five months after discharge) is related to his current diagnoses.  Additionally, the opinion did not meaningfully address the etiology of the conditions diagnosed in August 2009 other than DJD-for example, bursitis and tendonitis.  Finally, no opinion was provided regarding whether the claimed condition was secondary to any service-connected disease or injury.  See 38 C.F.R. § 3.310; Correspondence (April 2012).  Thus, a remand is warranted for an addendum opinion.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.

Bilateral Knee Disorder

The Veteran's service treatment records include a March 1986 treatment note revealing a diagnosis of left knee strain and a May 1986 note reflecting treatment for a right knee injury.  During an August 2009 VA examination, the Veteran reported bilateral knee pain with onset in 2003.  X-rays revealed minimal enthesopathic changes of the knees and bilateral knee patellofemoral syndrome.  In August 2011, a VA examiner determined that the Veteran's knee disorder was less likely than not related to the in-service injuries.  By way of rationale, the examiner noted that there was "no continuity of treatment" after the Veteran's discharge in 1986.

The Board finds that the August 2011 VA opinion is inadequate.  Notably, the examiner disregarded the Veteran's lay reports of knee pain beginning in service (2003).  Additionally, no opinion was provided regarding whether the claimed knee symptoms are secondary to any service-connected disease or injury, in particular the Veteran's service-connected lumbar spondylolisthesis.  See 38 C.F.R. § 3.310; Correspondence (April 2012).  Thus, a remand is required in order to afford an addendum opinion.  See 38 C.F.R. § 4.2; Barr, 21 Vet. App. 303.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from February 2016 to the present.

2.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for an increased rating for high blood pressure.  After reviewing the entire record, the examiner should opine as to the predominant levels of diastolic and systolic pressure, pursuant to the diagnostic criteria listed in 38 C.F.R. § 4.104, DC 7101.

3.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his claimed kidney disorder.

After reviewing the entire record, the examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's kidney disorder was incurred in or aggravated during service, or was otherwise due to an event or incident of that service.

The examiner should specifically discuss the November 2000 and December 2000 in-service reports of blood and particles in the Veteran's urine, as well as the records of his July 2008 and June 2010 hospitalizations for acute renal failure.

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's kidney disorder was caused or aggravated by any service-connected disease or injury.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

4.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a bilateral foot disorder.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented bilateral foot disorder, to include osteoarthritis and bilateral plantar fasciitis with calcific enthesopathy of the left calcaneal bone, was incurred due to an injury or event in service.

In formulating the requested opinion/s, the examiner should specifically discuss the Veteran's lay reports regarding onset of his foot symptoms in 2006.  See VA Examination Report (August 2009).

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disorder was caused or aggravated by any service-connected disease or injury, to include his service-connected lumbar spondylolisthesis at L5-S1.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a cervical spine disorder.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented cervical spine disorder, to include degenerated disc with narrowing of the disc space and a possible mild compression fracture at C6, was incurred due to an injury or event in service.

In formulating the requested opinion/s, the examiner should specifically discuss whether the claimed cervical spine disorder is related to the documented June 2003 motor vehicle accident.  The examiner is asked to consider the Veteran's lay reports regarding onset of his symptoms and in-service injuries.

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's cervical spine disorder was caused or aggravated by any service-connected disease or injury, to include his service-connected lumbar spondylolisthesis at L5-S1.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

6.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a left shoulder disorder.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented left shoulder disorder, to include left shoulder bursitis, tendinitis, and mild degenerative changes of the left acromioclavicular joint, was incurred due to an injury or event in service.

In formulating the requested opinion/s, the examiner should specifically discuss whether the claimed left shoulder disorder is related to the documented June 2003 motor vehicle accident.  The examiner should consider the in-service reports of left shoulder pain resulting from that accident and the post-service diagnosis (in June 2005) of left shoulder "post strain syndrome."  The examiner is also asked to consider the Veteran's lay reports regarding his symptoms and in-service injuries.

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left shoulder disorder was caused or aggravated by any service-connected disease or injury, to include his service-connected lumbar spondylolisthesis at L5-S1.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  Forward the claims file to the appropriate specialist for an addendum regarding the claim for a bilateral knee disorder.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's documented bilateral knee disorder, to include enthesopathic changes of the knees and bilateral knee patellofemoral syndrome, was incurred due to an injury or event in service.

In formulating the requested opinion, the examiner should specifically discuss whether the claimed bilateral knee disorder is related to the documented March 1986 and May 1986 reports of bilateral knee injuries.  The examiner is asked to consider the Veteran's lay reports regarding onset of his symptoms in 2003.  See VA Examination Report (August 2009).

Additionally, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disorder was caused or aggravated by any service-connected disease or injury, to include his service-connected lumbar spondylolisthesis at L5-S1.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

8.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


